DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added limitation of claim 1 “wherein each of the first and second cribber buckets defines a receiving space and a front opening in communication with the receiving space for receiving the fouled and cemented ballast” is not described in the specification.  Nowhere in the specification does it define a “receiving space” or “a front opening”. It is unclear based on the drawings which portions of the buckets are being defined.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The limitation “wherein each of the first and second cribber buckets defines a receiving space and a front opening in communication with the receiving space for receiving the fouled and cemented ballast” is not described in the specification.  It is unclear based on the drawings and specification which portions of the buckets are being further limited and what structure is required by the limitation.
Appropriate correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-14,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theurer (US 5,926,981) in view of McIlrath (US 3,553,859).
Regarding claim 1, Theurer teaches a dual ballast cribber (fig. 3) for removing fouled and cemented ballast from beneath a railway, the railway having a longitudinal axis, the dual ballast cribber comprising: a central frame (fig. 4, 31); a plurality of wheels (2) rotatably attached to the central frame; a first pivot arm (arm of tool 17 with pivot 34) that is pivotably attached to the central frame; a first cribber bucket (17) that is pivotably attached to the first pivot arm, wherein the first pivot arm is configured to position the first cribber bucket about and between a digging position and a cleanout position (fig. 3, dotted lines of 17); a second pivot arm  (fig. 3) that is pivotably attached to the central frame; a second cribber bucket (17) that is pivotably attached to the second pivot arm, wherein the second pivot arm is configured to position the second cribber bucket about and between a digging position and a cleanout position (fig. 3, dotted lines of 17); and at least one actuator (35) configured to move each of the first and second cribber buckets between the respective digging position and the respective cleanout position, wherein, when in the digging position, each respective cribber bucket is disposed at least partially below the central frame (fig. 3, positon of 17 below rail), and when in the respective cleanout position, the respective cribber bucket is positioned outwardly from the central frame relative to a transverse axis that is perpendicular to the railway axis (fig. 3) wherein each of the first and second cribber buckets defines a receiving space and a front opening in communication with the receiving space for receiving the fouled and cemented ballast (fig. 3, space between top of 17 and frame).  Theurer does not teach a first clamp that is in mechanical communication with the central frame and configured to secure the dual ballast cribber to the railway. However McIlrath teaches a similar invention with clamps for securing a 

3. The dual ballast cribber of claim 1, wherein the central frame of the dual ballast cribber has a first side and a second side (fig. 3, 31), wherein the first side and the second side are spaced from each other on the transverse axis, wherein the first pivot arm extends from the first side of the central frame (fig. 3), and wherein the second pivot arm extends from the second side of the central frame.  

4. The dual ballast cribber of claim 3, further comprising a second clamp (as modified above) that is in mechanical communication with the central frame and configured to secure the dual ballast cribber to the railway, wherein the first clamp is secured to the first side of the central frame, and the second clamp is secured to the second side of the central frame.  

Regarding claims 5 and 6, Theurer as modified teaches the cribber of claim 1, but fails to specify dimensions. However, a change in dimensions is recognized a being within the level of one with ordinary skill in the art and where the only difference between the prior art and the claims is a recitation of relative dimensions, the device is not patentable distinct from the prior art (MPEP 2144.04). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the cribber of Theurer the proper length and width so that it is designed to fit the railway, and such a change in dimension would have been 

7. The dual ballast cribber of claim 1, wherein the first cribber bucket is adjustably coupled to the first pivot arm so a distal end of the first cribber bucket can be positioned at a select distance from a pivotal axis of the first cribber bucket (35).  

8. The dual ballast cribber of claim 1, wherein the first clamp is adjustably coupled to the central frame so that a distal end of the first clamp can be positioned at a select distance from a pivotal end of the first clamp (McIlrath: 166).  

9. The dual ballast cribber of claim 1, further comprising: a sweep plate (17 mounted on 29) that is pivotably attached to the central frame about a pivotal axis; and a sweep plate actuator (30) that is configured to pivot the sweep plate about the pivotal axis of the sweep plate.  

Regarding claim 10, Theurer teaches the cribber of claim 1, but does not at least one vibrator motor that is configured to cause at least one of the first cribber bucket and the second cribber bucket to vibrate.  However, McIlrath teaches a vibrator motor (30). it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  a vibrator motor on the cribber of Theurer as an addition of parts taught by McIlrath that allows for imparting vibration to assist the passage of the cribber under the rail (abstract). 



12. The dual ballast cribber of claim 10, wherein the at least one vibrator motor is attached to at least one of the first pivot arm and the second pivot arm (McIlrath fig. 2, 30).  

13. The dual ballast cribber of claim 4, further comprising: a first clamp cylinder (McIlrath 166) configured to engage and disengage the first clamp; a second clamp cylinder configured to engage and disengage the second clamp; and a dig circuit configured to rotationally move the first pivot arm and the second pivot arm (fig. 3).  

14. The dual ballast cribber of claim 13, wherein the at least one actuator comprises: a first dig cylinder that is in mechanical communication with the central frame and the first pivot arm and is in fluid communication with the dig circuit, and a second dig cylinder that is in mechanical communication with the central frame and the second pivot arm and is in fluid communication with the dig circuit (35 left and right).  

16. The dual ballast cribber of claim 13, wherein the first clamp cylinder and the second clamp cylinder are in fluid communication with the dig circuit (as modified).  

17. The dual ballast cribber of claim 14, wherein the first clamp cylinder and the second clamp cylinder are in fluid communication with the cleanout circuit (as modified).  


Allowable Subject Matter
Claims 2 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed. 

Response to Arguments
Amendments filed 9/30/21 have been fully considered. The limitation added to claim 1 has been rejected under 35 USC 112 as discussed above. Amendments to claims 2 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding arguments to claim 18, claims 18-20 have been allowed. 

Conclusion
Whitaker, Jr. (US 4,850,123) teaches pivoting arms at adjustable lengths. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671